Exhibit 10.1

 

WJ Communications, Inc.
401 River Oaks Parkway
San Jose, CA 95134

 

June 28, 2005

 

Personal and Confidential

 

Dear Michael:

 

This letter agreement (the “Agreement”), effective as of the date set forth
above (the “Effective Date”), sets forth all of the terms and conditions
regarding your resignation and separation from employment with WJ
Communications, Inc. (the “Company”), subject to your non-revocation of this
Agreement.  Reference is made to the amended and restated letter agreement
between you and the Company dated November 11, 2004 (the “Employment
Agreement”).  The term “Company” shall mean WJ Communications, Inc. and any
other affiliated entities.

 


1.                                       YOUR SEPARATION OF EMPLOYMENT IS
EFFECTIVE AS OF THE CLOSE OF BUSINESS ON JUNE 27, 2005 (THE “SEPARATION DATE”),
PURSUANT TO YOUR EXECUTED RESIGNATION LETTER, ANNEXED HERETO AS EXHIBIT 1.  YOU
AGREE NOT TO STAND FOR REELECTION TO THE BOARD OF DIRECTORS OF THE COMPANY
EITHER AT ITS 2005 ANNUAL MEETING, OR THEREAFTER, AND IF YOU ARE REELECTED TO
THE BOARD OF DIRECTORS, YOU AGREE TO DECLINE TO SERVE IN SUCH POSITION.  YOU
HEREBY CONFIRM THAT, AS OF THE DATE HEREOF, YOU HAVE RETURNED TO THE COMPANY ALL
PROPERTY, FILES, AND OTHER COMPANY MATERIAL IN YOUR POSSESSION (INCLUDING ANY
COMPUTERS, PAGERS, BLACKBERRY, CELLULAR PHONES, ETC.), AND ALL COPIES OF
COMPUTERIZED DATABASES AND RELATED MATERIALS, INCLUDING ANY AND ALL MATERIALS
CURRENTLY IN YOUR POSSESSION OR CONTROL.


 


2.                                       THE PARTIES ACKNOWLEDGE THAT, SUBJECT
TO THE TERMS AND CONDITIONS SET FORTH HEREIN, YOU SHALL BE ENTITLED TO THE
FOLLOWING:


 


A.                                       IN ADDITION TO ANY UNPAID BUT ACCRUED
BASE SALARY THROUGH THE SEPARATION DATE AND PAYMENT FOR ACCRUED, UNUSED VACATION
TIME (WHICH THE PARTIES AGREE SHALL TOTAL TWENTY (20) DAYS) (WHICH AMOUNTS SHALL
BE PAID AS OF THE EFFECTIVE DATE), NO LATER THAN THIRTY (30) DAYS FOLLOWING THE
SEPARATION DATE (AND CONDITIONED ON YOUR EXECUTION AND NON-REVOCATION OF THIS
AGREEMENT), YOU WILL BE ELIGIBLE TO RECEIVE:  (I) ONE HUNDRED FIFTY PERCENT
(150%) OF YOUR ANNUAL BASE SALARY (IN THE AGGREGATE AMOUNT OF $525,000); (II) A
ONE-TIME PAYMENT OF $7,500 IN FULL SATISFACTION OF ANY AMOUNTS OTHERWISE DUE TO
YOU IN CONNECTION WITH SECTION 2(C) OF THE EMPLOYMENT

 

--------------------------------------------------------------------------------


 


AGREEMENT; AND (III) 328,500 SHARES OF COMPANY STOCK PURSUANT TO A CUSTOMARY
FORM OF RESTRICTED STOCK AGREEMENT ISSUED UNDER THE COMPANY’S 2000 STOCK
INCENTIVE PLAN (THE “PLAN”) WHICH SHARES SHALL BE FULLY VESTED AND
NON-FORFEITABLE AS OF THE DATE OF GRANT.  THE CERTIFICATES REPRESENTING SUCH
SHARES OF STOCK SHALL BE DELIVERED TO YOU WITHOUT RESTRICTIVE LEGENDS (TO THE
EXTENT PERMITTED BY APPLICABLE LAW).


 


B.                                      YOU SHALL BE ENTITLED TO THE FOLLOWING
BENEFITS:  (I) CONTINUED GROUP HEALTH INSURANCE BENEFITS UNDER THE COMPANY’S
BENEFIT PLANS FOR ONE YEAR FOLLOWING THE SEPARATION DATE (OR SUCH LESSER PERIOD
IF YOU BECOME ELIGIBLE TO PARTICIPATE UNDER ANOTHER EMPLOYER’S PLAN) AND,
FOLLOWING THE TERMINATION OF SUCH COVERAGE, THE OPPORTUNITY TO ELECT APPLICABLE
COBRA CONTINUATION COVERAGE AT YOUR EXPENSE; (II) EXECUTIVE OUTPLACEMENT AND JOB
ASSISTANCE SERVICES FOR THE SIX-MONTH PERIOD FOLLOWING THE SEPARATION DATE, AT A
LEVEL TO BE DETERMINED BY THE COMPANY; AND (III) REIMBURSEMENT FOR CELLULAR
PHONE SERVICE IN AN AMOUNT NOT TO EXCEED $200 PER MONTH FOR THE SIX-MONTH PERIOD
FOLLOWING THE SEPARATION DATE (IT BEING UNDERSTOOD THAT YOU SHALL BE ALLOWED TO
CONTINUE TO USE YOUR CURRENT CELLULAR TELEPHONE NUMBER THROUGH SUCH PERIOD AND
THAT YOU SHALL BE RESPONSIBLE FOR ANY MONTHLY PAYMENT OBLIGATIONS IN EXCESS OF
$200).

 

The parties acknowledge that, as of the Separation Date, 1.5 million of the
options granted to you pursuant to the Executive Time Vesting Stock Option
Agreement dated March 4, 2002 are fully vested and the time period during which
these vested options can be exercised following the Separation Date shall be
eighteen (18) months.  All unvested options awarded to you by the Company shall
expire and be forfeited as of the Separation Date.

 


BESIDES THE FOREGOING, YOU HAVE NO OTHER ENTITLEMENT TO PAYMENT, COMPENSATION,
GRANT OF EQUITY, GRANT OF RESTRICTED STOCK UNITS, OR ANY OTHER BENEFITS FROM THE
COMPANY UPON YOUR RESIGNATION AS OF THE SEPARATION DATE.  YOU ALSO HEREBY AGREE
TO RELINQUISH, AND CONSENT TO THE CANCELLATION BY THE COMPANY OF, THE GRANT OF
OPTIONS TO ACQUIRE 1.4 MILLION SHARES OF THE COMPANY’S STOCK MADE TO YOU IN
MARCH 2004, WHICH GRANT SHALL BE CANCELLED AND TERMINATED AS OF THE EFFECTIVE
DATE.  YOU UNDERSTAND THAT THE PAYMENTS, STOCK AND BENEFITS YOU RECEIVE PURSUANT
TO THIS AGREEMENT ARE SUBJECT TO (I) YOUR EXECUTION OF THIS AGREEMENT AND (II)
YOUR COMPLIANCE WITH YOUR OBLIGATIONS HEREUNDER.


 


3.                                       YOU ACKNOWLEDGE THAT AS OF THE
SEPARATION DATE, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND AS SET FORTH
IN SECTION 2, YOU WILL NOT BE ENTITLED TO ANY OTHER PAYMENTS, DISTRIBUTIONS,
BONUSES, SEVERANCE, BENEFITS OR PERQUISITES FROM THE COMPANY OR ANY OF ITS
RESPECTIVE AFFILIATES INCLUDING BUT NOT LIMITED TO, SALARY, BONUS, AND GROUP
HEALTH BENEFITS (OTHER THAN COBRA RIGHTS TO CONTINUE GROUP MEDICAL COVERAGE AT
YOUR EXPENSE AND ANY CONVERSION RIGHTS TO WHICH YOU MAY BE ENTITLED UNDER LAW
WITH RESPECT TO CONTINUING LONG-TERM DISABILITY INSURANCE

 

2

--------------------------------------------------------------------------------


 


COVERAGE AT YOUR EXPENSE); PROVIDED, NOTHING CONTAINED HEREIN SHALL BE DEEMED A
WAIVER BY YOU OF ANY VESTED BENEFITS UNDER ANY EMPLOYEE RETIREMENT OR WELFARE
BENEFIT PLAN MAINTAINED BY THE COMPANY.  ANY CONVERSION RIGHTS YOU MAY HAVE WITH
RESPECT TO GROUP LIFE AND/OR DISABILITY INSURANCE PLANS AND POLICIES SHALL
REMAIN SUBJECT TO THE TERMS AND CONDITIONS OF SUCH PLANS AND POLICIES.


 


4.                                       YOU SHALL BE ALLOWED TO PURCHASE THE
LAPTOP COMPUTER ISSUED TO YOU BY THE COMPANY AT ITS CURRENT “BOOK VALUE” WHICH
THE PARTIES AGREE SHALL BE $200, PROVIDED YOU FIRST DELIVER SUCH LAPTOP TO THE
COMPANY SO THAT ANY AND ALL COMPANY MATERIALS AND INFORMATION, INCLUDING ANY
“CONFIDENTIAL INFORMATION” (AS DEFINED IN SECTION 6 OF THE EMPLOYMENT
AGREEMENT), CAN BE REMOVED FROM SUCH COMPUTER’S FILES AND HARD DRIVE.


 


5.                                       YOU REPRESENT AND WARRANT TO THE
COMPANY THAT AS OF THE EFFECTIVE DATE:  (A) YOU HAVE NOT DISCLOSED TO ANY THIRD
PARTIES (OTHER THAN LEGAL COUNSEL AND YOUR SPOUSE) ANY “CONFIDENTIAL
INFORMATION” OF THE COMPANY OR ITS AFFILIATES, AS PROHIBITED UNDER SECTION 6 OF
THE EMPLOYMENT AGREEMENT; AND (B) YOU ARE IN FULL COMPLIANCE WITH THE TERMS AND
CONDITIONS OF THE EMPLOYMENT AGREEMENT, INCLUDING THE PROVISIONS REGARDING
“CONFIDENTIAL INFORMATION” SET FORTH IN SECTION 6 THEREOF.


 


6.                                      
A.                                       IN CONSIDERATION OF THE PAYMENTS
PROVIDED FOR HEREIN, AND THE COMPANY RELEASE SET FORTH IN SECTION 7 BELOW, YOU
ON BEHALF OF YOURSELF, YOUR HEIRS, BENEFICIARIES AND ASSIGNS, VOLUNTARILY,
KNOWINGLY AND WILLINGLY RELEASE AND FOREVER DISCHARGE THE COMPANY, FOX PAINE &
COMPANY, LLC, FOX PAINE CAPITAL FUND, L.P., FPC INVESTORS, L.P., FOX PAINE
CAPITAL, LLC, FOX PAINE CAPITAL FUND II GP, LLC, FOX PAINE CAPITAL FUND II,
L.P., FOX PAINE CAPITAL FUND II INTERNATIONAL, L.P., FOX PAINE CAPITAL FUND II
CO-INVESTORS INTERNATIONAL, L.P., FPC INVESTMENT GP, AND THEIR RESPECTIVE
SUBSIDIARIES, AFFILIATES, DIVISIONS, PARENTS, MEMBERS, SHAREHOLDERS AND RELATED
ENTITIES (INCLUDING ALL ENTITIES THAT ARE PARTNERS OR MEMBERS IN ANY SUCH
RELATED ENTITIES) AND EACH OF THEIR PAST AND PRESENT DIRECTORS, MEMBERS,
MANAGERS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, DIVISIONS, OWNERS,
SHAREHOLDERS AND SUCCESSORS (ALL COLLECTIVELY REFERRED TO HEREINAFTER FOR
PURPOSES OF THIS SECTION 6 AND SECTIONS 8 AND 9 HEREIN AS “WJ COMMUNICATIONS”)
FROM ANY AND ALL CLAIMS, CHARGES, COMPLAINTS, LIENS, DEMANDS, CAUSES OF ACTION,
OBLIGATIONS, DAMAGES AND LIABILITIES (INCLUDING LEGAL EXPENSES) (ALL HEREINAFTER
REFERRED TO AS “CLAIMS”), KNOWN OR UNKNOWN, THAT YOU OR ANYONE ACTING ON YOUR
BEHALF EVER HAD, NOW HAVE OR MAY HEREAFTER CLAIM TO HAVE AGAINST WJ
COMMUNICATIONS AS OF THE EFFECTIVE DATE WITH RESPECT TO ANY MATTER WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS ARISING DIRECTLY OR INDIRECTLY OUT OF,
OR IN ANY WAY CONNECTED WITH, BASED UPON, INCIDENTAL OR RELATED TO, YOUR
ASSOCIATION WITH WJ COMMUNICATIONS (AND THE SEPARATION OF SUCH ASSOCIATION) OR
ANY CLAIM TO COMPENSATION OR BENEFITS RESULTING FROM YOUR ASSOCIATION WITH WJ

 

3

--------------------------------------------------------------------------------


 


COMMUNICATIONS, INCLUDING ANY CLAIM TO POST-SEPARATION BASE SALARY OR
COMPENSATION FOR THE 2005 YEAR UNDER THE EMPLOYMENT AGREEMENT, AND INCLUDING ANY
CLAIMS, UNDER LOCAL, STATE, OR FEDERAL LAW BASED ON:


 

(i)                                     claims of discrimination on the basis of
race, age, religion, sex, sexual harassment, sexual orientation, national
origin, marital status, or disability (including, without limitation, any claims
arising under the Federal Age Discrimination in Employment Act (ADEA), and the
California Fair Employment and Housing Act, each as amended);

 

(ii)                                  infliction of any tort (including wrongful
discharge);

 

(iii)                               breach of contract, whether actual or
implied, written or oral;

 

(iv)                              any violation of any pension or welfare plans
or any other benefit plan or arrangement (including without limitation, ERISA);
and

 

(v)                                 any claims to additional compensation
(including, without limitation, any claims arising under the California Labor
Code and any Wage Order promulgated by the California Industrial Welfare
Commission).

 


B.                                      YOU FURTHER REPRESENT THAT YOU HAVE NOT,
AT ANY TIME UP TO AND INCLUDING THE DATE ON WHICH YOU SIGN THIS AGREEMENT,
COMMENCED, AND WILL NOT IN THE FUTURE COMMENCE, TO THE FULL EXTENT PERMITTED BY
LAW, ANY ACTION OR PROCEEDING, OR FILE ANY CHARGE OR COMPLAINT, OF ANY NATURE
THAT OCCURRED ON OR BEFORE THE EFFECTIVE DATE OF THIS AGREEMENT AND YOU WAIVE TO
THE FULL EXTENT PERMITTED BY LAW, ANY RIGHT TO ANY MONETARY OR EQUITABLE RELIEF
IN ANY PROCEEDING THAT MAY RELATE TO THE MATTERS RELEASED BY SECTION 6(A).


 


C.                                       NOTWITHSTANDING THE FOREGOING, NOTHING
IN THIS PARAGRAPH SHALL PREVENT YOU FROM FILING A CHARGE WITH ANY FEDERAL, STATE
OR LOCAL ADMINISTRATIVE AGENCY, BUT YOU HEREBY AGREE NOT TO PARTICIPATE IN, AND
WAIVE YOUR RIGHTS WITH RESPECT TO, ANY MONETARY OR OTHER FINANCIAL RELIEF
ARISING FROM ANY SUCH ADMINISTRATIVE PROCEEDING (TO THE FULL EXTENT PERMITTED BY
LAW) UNLESS REQUIRED TO SO PARTICIPATE BY FORCE OF LAW.


 


D.                                      YOU AGREE THAT IN THE EVENT THAT YOU (OR
YOUR HEIRS OR ASSIGNS) HAVE COMMITTED A BREACH OF ANY MATERIAL PROVISION OF THIS
AGREEMENT:  (I) WJ COMMUNICATIONS WILL BE IRREPARABLY DAMAGED AND WILL HAVE NO
ADEQUATE REMEDY AT LAW, AND WILL BE ENTITLED TO AN INJUNCTION AS A MATTER OF
RIGHT FROM ANY COURT OF COMPETENT JURISDICTION RESTRAINING ANY FURTHER BREACH OF
THIS AGREEMENT; AND (II) WJ COMMUNICATIONS’ REMAINING OBLIGATIONS UNDER THIS
AGREEMENT SHALL IMMEDIATELY TERMINATE.  YOU FURTHER AGREE THAT THIS

 

4

--------------------------------------------------------------------------------


 


AGREEMENT MAY AND SHALL BE PLEADED AS A FULL AND COMPLETE DEFENSE TO ANY ACTION,
SUIT OR OTHER PROCEEDING COVERED BY THE TERMS OF THIS AGREEMENT WHICH IS OR MAY
BE INSTITUTED, PROSECUTED OR MAINTAINED BY YOU, YOUR HEIRS AND ASSIGNS. 
NOTWITHSTANDING THE FOREGOING, YOU UNDERSTAND AND CONFIRM THAT YOU ARE ENTERING
INTO THIS AGREEMENT (WITH ITS COVENANT NOT TO SUE AND WAIVER AND RELEASE)
VOLUNTARILY AND KNOWINGLY, AND THE COVENANT NOT TO SUE SHALL NOT AFFECT YOUR
RIGHT TO CLAIM OTHERWISE WITH RESPECT TO YOUR RIGHTS UNDER THE ADEA.  IN
ADDITION, YOU UNDERSTAND AND CONFIRM THAT PROVISION (II) OF THE FIRST SENTENCE
OF THIS PARAGRAPH SHALL NOT APPLY TO ANY ACTION CHALLENGING THE VALIDITY OF A
WAIVER OR RELEASE IN THIS AGREEMENT OF A CLAIM UNDER THE ADEA.


 


7.                                       IN CONSIDERATION OF THE OBLIGATIONS SET
FORTH HEREIN, THE COMPANY AND ITS RESPECTIVE SUBSIDIARIES, AFFILIATES,
DIVISIONS, PARENTS, MEMBERS, SHAREHOLDERS AND RELATED ENTITIES (INCLUDING ALL
ENTITIES THAT ARE PARTNERS OR MEMBERS IN ANY SUCH RELATED ENTITIES) AND EACH OF
THEIR PAST AND PRESENT DIRECTORS, MEMBERS, MANAGERS, OFFICERS, EMPLOYEES,
SERVANTS, DIVISIONS, OWNERS, SHAREHOLDERS AND SUCCESSORS VOLUNTARILY, KNOWINGLY
AND WILLINGLY RELEASE AND FOREVER DISCHARGE YOU, YOUR HEIRS, BENEFICIARIES AND
ASSIGNS, FROM ANY AND ALL KNOWN CLAIMS (AS DEFINED ABOVE) THAT THE COMPANY EVER
HAD, NOW HAS OR MAY HEREAFTER CLAIM TO HAVE AGAINST YOU AS OF THE EFFECTIVE DATE
WITH RESPECT TO ANY MATTER WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
ARISING DIRECTLY OR INDIRECTLY OUT OF, OR IN ANY WAY CONNECTED WITH, BASED UPON,
OR RELATED TO, YOUR ASSOCIATION WITH THE COMPANY (AND THE SEPARATION OF SUCH
ASSOCIATION) OR ANY CLAIM OF BREACH OF ANY OBLIGATION UNDER THE EMPLOYMENT
AGREEMENT, STATUTE OR COMMON LAW.


 


8.                                       YOU INTEND TO RELEASE WJ COMMUNICATIONS
AS BROADLY AS PERMITTED UNDER APPLICABLE LAW AND DO SO UNDER SECTION 1542 OF THE
CALIFORNIA CIVIL CODE AS FOLLOWS:


 

You acknowledge that you have been advised by legal counsel and/or are familiar
with the provision of Section 1542 of the California Civil Code, which provides
as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTORS.

 

Being aware of said Code section, you hereby expressly waive and relinquish any
rights or benefits you may have thereunder, as well as under any other state or
federal statutes or common law principles of similar effect.

 

5

--------------------------------------------------------------------------------


 


9.                                       AT NO TIME ON OR AFTER THE EFFECTIVE
DATE WILL YOU MAKE ANY STATEMENT, PUBLICLY OR PRIVATELY, WHICH WOULD DISPARAGE
WJ COMMUNICATIONS OR THEIR BUSINESSES; PROVIDED, HOWEVER, THAT NOTHING CONTAINED
IN ANY PROVISION OF THIS AGREEMENT SHALL PRECLUDE YOU FROM MAKING ANY STATEMENT
IN GOOD FAITH WHICH IS REQUIRED BY ANY APPLICABLE LAW OR REGULATION OR THE ORDER
OF A COURT OR OTHER GOVERNMENTAL BODY, OR IN GOOD FAITH IN ORDER TO ENFORCE THE
TERMS AND CONDITIONS OF THIS AGREEMENT.


 


10.                                 AT NO TIME ON OR AFTER THE EFFECTIVE DATE
WILL THE COMPANY’S “CONTROL GROUP” MAKE ANY STATEMENT, PUBLICLY OR PRIVATELY,
WHICH WOULD DISPARAGE YOU; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN ANY
PROVISION OF THIS AGREEMENT SHALL PRECLUDE THE WJ COMMUNICATION’S “CONTROL
GROUP” FROM MAKING ANY STATEMENT IN GOOD FAITH WHICH IS REQUIRED BY ANY
APPLICABLE LAW OR REGULATION OR THE ORDER OF A COURT OR OTHER GOVERNMENTAL BODY,
OR IN GOOD FAITH IN ORDER TO ENFORCE THE TERMS AND CONDITIONS OF THIS AGREEMENT
OR FOR OTHER BUSINESS PURPOSES.  FOR PURPOSES OF THIS PARAGRAPH, THE TERM
“CONTROL GROUP” SHALL MEAN ANY MEMBER OF THE BOARD OF THE COMPANY AND THE
COMPANY’S CEO, CFO AND EXECUTIVES OF THE SENIOR VICE PRESIDENT LEVEL.  THE
COMPANY PRESS RELEASE ANNOUNCING YOUR SEPARATION OF EMPLOYMENT SHALL INCLUDE A
STATEMENT SUBSTANTIALLY SIMILAR TO THE FOLLOWING:


 


MR. FARESE RESIGNED IN ORDER TO PURSUE OTHER OPPORTUNITIES.  IN A STATEMENT, W.
DEXTER PAINE, III, THE COMPANY’S CHAIRMAN SAID, “WE ARE GRATEFUL FOR ALL OF
MIKE’S HARD WORK AND COMMITMENT TO WJ COMMUNICATIONS.  WE THANK HIM FOR HIS
CONTRIBUTIONS AND WISH HIM WELL IN THE FUTURE.”


 


11.                                 YOU WILL CONTINUE TO BE SUBJECT TO THE
OBLIGATIONS SET FORTH IN SECTIONS 6 AND 7 OF THE EMPLOYMENT AGREEMENT, INCLUDING
THE PROVISIONS REGARDING CONFIDENTIALITY AND NON-SOLICITATION CONTAINED THEREIN.


 


12.                                 THE PARTIES TO THIS AGREEMENT AGREE TO KEEP
THE EXISTENCE AND TERMS OF THIS AGREEMENT COMPLETELY CONFIDENTIAL; PROVIDED THAT
YOU MAY DISCLOSE IT UNDER CONFIDENTIAL CONDITIONS TO MEMBERS OF YOUR IMMEDIATE
FAMILY, LEGAL COUNSEL, OR ACCOUNTANT, WHO IN TURN SHALL AGREE TO KEEP SUCH
EXISTENCE AND TERMS CONFIDENTIAL; AND PROVIDED FURTHER, THAT NOTHING CONTAINED
IN ANY PROVISION OF THIS AGREEMENT SHALL PRECLUDE EITHER YOU OR THE COMPANY FROM
MAKING ANY STATEMENT IN GOOD FAITH WHICH IS REQUIRED BY ANY APPLICABLE LAW OR
REGULATION OR THE ORDER OF A COURT OR OTHER GOVERNMENTAL BODY, OR IN GOOD FAITH
IN ORDER TO ENFORCE THE TERMS AND CONDITIONS OF THIS AGREEMENT.


 


13.                                 IN THE EVENT A DISPUTE OR CONTROVERSY ARISES
IN CONNECTION WITH THIS AGREEMENT, SUCH DISPUTE OR CONTROVERSY SHALL BE
SUBMITTED FOR BINDING ARBITRATION IN ACCORDANCE WITH SECTION 18 OF THE
EMPLOYMENT AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (A) THE
PARTIES SHALL BE ENTITLED TO SEEK FULL INJUNCTIVE AND EQUITABLE RELIEF IN ANY
COURT OF COMPETENT JURISDICTION AS A RESULT OF

 

6

--------------------------------------------------------------------------------


 


ANY ALLEGED VIOLATION OF THE TERMS OF THIS AGREEMENT AND (B) ANY CLAIM FOR
ARBITRATION HEREUNDER MUST BE INITIATED WITHIN ONE HUNDRED EIGHTY (180) DAYS
AFTER THE PARTY SEEKING ARBITRATION HAS KNOWLEDGE (OR SHOULD HAVE KNOWLEDGE) OF
THE ACT OR OCCURRENCE GIVING RISE TO SUCH CLAIM.


 


14.                                 THE TERMS DESCRIBED IN THIS AGREEMENT (AND
THE TERMS OF ANY OTHER AGREEMENTS REFERENCED HEREIN) CONSTITUTE THE ENTIRE
AGREEMENT BETWEEN YOU AND THE COMPANY AND MAY NOT BE ALTERED OR MODIFIED OTHER
THAN IN A WRITING SIGNED BY YOU AND THE COMPANY.  NO PROMISE, INDUCEMENT OR
AGREEMENT NOT EXPRESSED HEREIN HAS BEEN MADE TO YOU IN CONNECTION WITH THIS
AGREEMENT.  THE EMPLOYMENT AGREEMENT IS TERMINATED IN ALL RESPECTS OTHER THAN
THE PROVISIONS SET FORTH IN SECTIONS 6, 7, 9, 11 AND 18 WHICH SHALL SURVIVE SUCH
TERMINATION.  ACCORDINGLY, EXCEPT WHERE EXPRESSLY PROVIDED OTHERWISE HEREIN,
THIS AGREEMENT SUPERSEDES ALL PRIOR ARRANGEMENTS, COMMUNICATIONS, COMMITMENTS OR
OBLIGATIONS BETWEEN YOURSELF AND THE COMPANY (INCLUDING, WITHOUT LIMITATION, THE
EMPLOYMENT AGREEMENT AND THE ARBITRATION PROVISION OF SUCH AGREEMENT SHALL BE
TERMINATED, WITHOUT ANY FURTHER EFFECT).  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED ELSEWHERE HEREIN, IN THE EVENT OF ANY CONFLICT BETWEEN THIS
AGREEMENT AND THE TERMS OF ANY OTHER AGREEMENTS OR ANY RELATED DOCUMENTATION,
BETWEEN YOU AND THE COMPANY, THIS AGREEMENT WILL CONTROL.


 


15.                                 THIS AGREEMENT SHALL NOT BECOME EFFECTIVE,
AND NO PAYMENTS SHALL BE DUE YOU HEREUNDER, UNTIL SUCH TIME AS IT HAS BEEN
SIGNED BY YOU AND DELIVERED TO THE COMPANY AND THE REVOCATION PERIOD HAS EXPIRED
WITHOUT ANY REVOCATION BY YOU OF THIS AGREEMENT.


 


16.                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THERE SHALL BE DEDUCTED OR WITHHELD FROM ALL AMOUNTS PAYABLE TO YOU
HEREUNDER SUCH MINIMUM AMOUNTS AS ARE REQUIRED BY LAW TO BE WITHHELD FOR
FEDERAL, STATE, CITY OR OTHER TAXES AND ANY OTHER AMOUNTS AUTHORIZED FOR
DEDUCTION BY OR REQUIRED BY LAW.  THE MINIMUM WITHHOLDING OBLIGATIONS THAT ARISE
WITH RESPECT TO SHARES OF COMPANY STOCK UNDER SECTION 2 MAY BE SETTLED WITH
STOCK THAT IS PART OF THE GRANT THAT GIVES RISE TO SUCH MINIMUM WITHHOLDING
OBLIGATIONS, IN ACCORDANCE WITH SUCH PROCEDURES ESTABLISHED UNDER THE PLAN.


 


17.                                 YOU ACKNOWLEDGE THAT YOU:  (A) HAVE
CAREFULLY READ THE AGREEMENT IN ITS ENTIRETY; (B) HAVE HAD AN OPPORTUNITY OF UP
TO TWENTY-ONE (21) DAYS TO CONSIDER IT AND TO CONSULT WITH INDEPENDENT LEGAL
COUNSEL ABOUT IT (IF YOU WISHED TO DO SO), BUT MAY EXECUTE IT AT ANY TIME DURING
THAT TIME PERIOD; (C) FULLY UNDERSTAND THE TERMS AND CONDITIONS OF THIS
AGREEMENT; AND (D) ARE SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.


 


18.                                 YOU HEREBY WAIVE ALL NOTICE OF TIME, PLACE
AND PURPOSE OF A SPECIAL MEETING OF THE COMPANY’S BOARD OF DIRECTORS, HELD ON OR
ABOUT 7:30 A.M. (P.S.T.) ON JUNE 28,

 

7

--------------------------------------------------------------------------------


 


2005, BY TELEPHONIC CONFERENCE, AND CONSENT TO THE CONDUCT AT SUCH MEETING OF
ALL BUSINESS OF ANY NATURE WHATSOEVER THAT LAWFULLY CAME BEFORE THE MEETING.


 


19.                                 YOU ACKNOWLEDGE THAT YOU WERE ADVISED THAT
YOU COULD TAKE UP TO TWENTY-ONE (21) DAYS FROM THE DATE THIS AGREEMENT WAS GIVEN
TO YOU TO REVIEW THIS AGREEMENT AND DECIDE WHETHER YOU WOULD ENTER INTO THIS
AGREEMENT.  TO THE EXTENT THAT YOU HAVE ELECTED TO ENTER INTO THIS AGREEMENT
PRIOR TO SUCH TIME, YOU HAVE DONE SO VOLUNTARILY, AND HAVE KNOWINGLY WAIVED SUCH
TWENTY-ONE (21) DAY REVIEW PERIOD.


 


20.                                 YOU MAY REVOKE THIS AGREEMENT FOR A PERIOD
OF SEVEN (7) CALENDAR DAYS AFTER ITS EXECUTION (THE “REVOCATION PERIOD”), BY
DELIVERY OF A NOTARIZED WRITTEN NOTICE OF REVOCATION (THE “REVOCATION NOTICE”)
PRIOR TO 5:00 P.M. ON THE LAST DAY COMPRISING THE REVOCATION PERIOD TO FOX PAINE
& COMPANY, LLC, 950 TOWER LANE, SUITE 1150, FOSTER CITY, CA 94404, ATTN: SAMUEL
HINES.  THIS AGREEMENT SHALL BECOME IRREVOCABLE AUTOMATICALLY UPON THE
EXPIRATION OF THE REVOCATION PERIOD IF YOU DO NOT REVOKE IT IN THE AFORESAID
MANNER; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO YOUR SEPARATION OF
ASSOCIATION FROM THE COMPANY, WHICH SHALL BE EFFECTIVE AS OF THE SEPARATION
DATE.


 


21.                                 THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED PURSUANT TO THE LAWS OF THE STATE OF CALIFORNIA (APPLICABLE TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN SUCH STATE).  YOU HEREBY CONSENT TO
PERSONAL JURISDICTION IN ANY STATE OR FEDERAL COURT LOCATED IN SANTA CLARA,
COUNTY IN THE STATE OF CALIFORNIA FOR THE PURPOSE OF ANY LEGAL PROCEEDING
RELATING TO OR ARISING UNDER THIS AGREEMENT.


 


22.                                 IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED ILLEGAL OR UNENFORCEABLE FOR ANY
REASON, SUCH PROVISION OR OTHER PORTION THEREOF SHALL BE MODIFIED OR DELETED IN
SUCH MANNER AS TO MAKE THIS AGREEMENT, AS MODIFIED, LEGAL AND ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW.


 

Please acknowledge your agreement and acceptance of the terms and conditions
provided for herein effective as of the date set forth above by signing and
dating below.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

WJ COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

  /s/ W. DEXTER PAINE III

 

 

 

Name:

W. Dexter Paine, III

 

 

Title:

Chairman

 

8

--------------------------------------------------------------------------------


 

Agreed to and accepted:

 

 

/s/ MICHAEL R. FARESE

 

Michael R. Farese

 

Date executed: June 28, 2005

 

9

--------------------------------------------------------------------------------


 

Exhibit 1

 

June 28, 2005

 

W. Dexter Paine, III, Chairman
WJ Communications, Inc.
401 River Oaks Parkway
San Jose, CA 95134

 

Re: Resignation Letter

 

Dear Dexter:

 

This letter serves to inform you that effective as of June 27, 2005, I hereby
resign from my employment with WJ Communications, Inc. (the “Company”) and from
the Board of Directors of the Company.

 

Accordingly, I no longer hold the position of President, Chief Executive
Officer, Director, and/or any other position that in any way affiliates me with
the Company and/or the Company’s affiliates.  I also agree not to stand for
reelection to the Board of Directors of the Company either at its 2005 Annual
Meeting, or thereafter, and if I am reelected to the Board of Directors, I agree
to decline to serve in such position.

 

Further, all rights and obligations attendant to my resignation are set forth in
the attached letter agreement, dated June 27, 2005, and in the relevant
provisions of my Employment Agreement, dated November 11, 2004, which constitute
the full, final, and complete understanding with respect to the terms and
conditions of my separation from employment.

 

Sincerely,

 

 

Michael R. Farese

 

--------------------------------------------------------------------------------